 1   Leon Greenberg, Esq. NSB 8094
     Dana Sniegocki, Esq. NSB 11715
 2   Leon Greenberg Professional Corporation
     2965 S. Jones Boulevard - Suite E-3
 3   Las Vegas, Nevada 89146
     (702)383-6085
 4   Fax: (702)385-1827
 5   James P. Kemp, Esq. NSB 6375
     Kemp & Kemp, Attorneys At Law
 6   7435 West Azure Drive - Suite 110
     Las Vegas, NV 89130
 7   Telephone (702) 258-1183
 8   Jason D. Mills, Esq. NSB 7447
     Jason D. Mills & Associates
 9
     2200 S. Rancho Drive Suite 140
10   Las Vegas, Nevada 89102
     Telephone (702) 822-4444
11
     Attorneys for Plaintiffs
12
                              UNITED STATES DISTRICT COURT
13                                 DISTRICT OF NEVADA

14
     -------------------------------------------------X Case No.: 2-19-cv-00265 JAD-NJK
15   DOUGLAS CRUZ and LAURA J.
     BUCKLEY, individually and on
16
     behalf of all others similarly situated,           STIPULATION AND ORDER
                                                        EXTENDING BRIEFING ON
17
                                                        DEFENDANT’S MOTION TO
                            Plaintiffs,                 DISMISS
18            -against-
                                                          SECOND REQUEST
19   JOSEPH (JD) DECKER, in his
     individual capacity,
20
                            Defendant.
21   -------------------------------------------------X
22

23          Plaintiffs and Defendant, by and through their respective counsel of record,
24   hereby stipulate and agree to extend the briefing on Defendant’s Motion to Dismiss
25   (ECF No. 7) as follows:
26          Plaintiffs’ Response in Opposition to Defendant’s Motion to Dismiss is due
27   on May 10, 2019 pursuant to the Court’s Order of April 11, 2019. ECF No. 9. The
28   parties stipulate and agree that Plaintiffs shall have until May 24, 2019 to file their

                                                     1
 1   Response in Opposition to Defendant’s Motion to Dismiss. This constitutes a week
 2   extension.
 3         Defendant’s Reply in Support of his Motion to Dismiss is due June 10, 2019.
 4   Id. The parties stipulate and agree that Defendant Shall have until June 24, 2019 to
 5   file his Reply. This constitutes a 24-day extension.
 6         Plaintiffs’ counsel is currently preparing for a trial which is set to begin in
 7   four weeks and also tending to pressing litigation deadlines in other matters.
 8   Accordingly, the above request for briefing extensions is made in good faith and
 9   not for the purpose of delay.
10
     DATED this 3rd day of May, 2019.
11

12          LEON GREENBERG                      STATE OF NEVADA, OFFICE OF THE
13          PROFESSIONAL CORP.                  ATTORNY GENERAL

14

15   By: /s/ Leon Greenberg                     By: __/s/ Theresa M. Haar
       Leon Greenberg       #8094                Theresa M. Haar #12158
16     Dana Sniegocki       #11715               555 E. Washington Ave.
17     2965 South Jones Blvd., Ste. E-3          Suite 3900
       Las Vegas, Nevada 89146                   Las Vegas, Nevada 89101
18     Tel:     (702) 383-6085                   Tel: (702) 486-3268
19     Fax:     (702) 385-1827                   Fax: (702) 486-3773

20      Attorneys for Plaintiffs                    Attorney for Defendant
21

22

23                                          ORDER
24   IT IS SO ORDERED
25   Dated this ____ day of May, 2019
26
                                             ________                __________
27                                           UNITED   STATES     DISTRICT
                                             UNITED STATES DISTRICT JUDGE
                                             COURT   JUDGE
                                             Dated: May 6, 2019.
28


                                                2
